Citation Nr: 1025546	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), rated as 30 percent prior to April 5, 
2010, and as 70 percent disabling beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  
He is a decorated combat Veteran who received the Purple Heart 
and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and December 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The July 2002 rating decision granted 
service connection for PTSD and assigned a 30 percent rating.  
The December 2002 rating decision denied service connection for 
bilateral knee disabilities.

In an April 2010 rating decision, the disability rating for PTSD 
was increased to 70 percent, effective April 5, 2010.

When the case was last before the Board in February 2008, it was 
remanded for additional development.  The case has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A right knee disability was not present during active service 
or within one year of discharge from such service, and the 
Veteran's current right knee disability is not etiologically 
related to active military service.

2.  A left knee disability was not present during active service 
or within one year of discharge from such service, and the 
Veteran's current left knee disability is not etiologically 
related to active military service.

3.  For the period from February 11, 2002 to January 19, 2010, 
the Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; panic attacks more than once a 
week; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  For the period beginning on January 20, 2010, the Veteran's 
PTSD was manifested by occupation and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to suicidal ideation; 
near continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of a right knee 
disability during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A left knee disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of a left knee 
disability during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for an initial rating of 50 percent for PTSD for 
the period from February 11, 2002 to January 19, 2010 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.130, Diagnostic Code 
9411 (2009).

4.  The criteria for an initial rating of 70 percent for PTSD for 
the period beginning on January 20, 2010 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2002, October 2002, 
November 2005, and March 2008 the agency of original jurisdiction 
(AOJ) provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the Veteran 
and the types of evidence that will be obtained by VA.  
Additionally, the March 2008 notice letter informed the Veteran 
as to disability ratings and effective dates.

After providing notice pursuant to Dingess, supra, in March 2008, 
the AOJ readjudicated the claims in a supplemental statement of 
the case dated in April 2010.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

With regard to the increased rating claim, the Board notes that 
the Veteran is challenging the initial disability rating assigned 
following the grant of service connection for PTSD.  Service 
connection was awarded in a July 2002 rating decision.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court 
held that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with respect to the 
increased rating claim.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
disability determination by the Social Security Administration 
(SSA).  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran, 
his spouse, a potential empoloyer, and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2008 remand.  Specifically, the February 2008 
Board remand directed the AOJ to provide the Veteran notice 
pursuant to Dingess, supra; and schedule the Veteran for a VA 
examinations.  The Board finds that the AOJ has complied with all 
remand instructions and that the VA examination reports 
substantially comply with the February 2008 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Moreover, where a veteran served continuously for ninety days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for Knee Disabilities

The Veteran claims that he is entitled to service connection for 
disabilities of the knees because they are the result of numerous 
jumps from helicopters he performed during active service.

A review of the service treatment records shows that there are no 
complaints or treatment for any knee problems whatsoever.  
Additionally, the April 1969 separation examination report notes 
normal lower extremities.

The first post-service medical evidence of knee problems is from 
2002.  A January 2002 private treatment record from S. Neely, 
M.D. indicates that the Veteran has a long history of left knee 
problems.  The Veteran did not recall any specific trauma or 
injury to either knee.  

An August 2002 private medical opinion from Dr. Neely indicates 
that the Veteran's arthritis of the lower extremity/multiple 
joints could be a result of the Veteran's vocation of jumping 
from planes and helicopters.  Dr. Neely indicated that the 
etiology of the arthritis cannot be determined with certainty, 
but ". . .it certainly makes sense that these joints were 
subjected to very significant repeated trauma and that this could 
very well be one of the etiologies for his pain."

An October 2002 private treatment record from Dr. Neely indicates 
that the Veteran has osteoarthritis of both knees and that he had 
an arthroscopy, meniscectomy, and debridement of the left knee.  
It was also noted that the Veteran was still having extensive 
pain and his X-rays show bone to bone in the medial compartment.  

A May 2003 letter from a potential employer of the Veteran 
indicates that the Veteran could not be hired because the job 
required frequent bending, squatting, and lifting up to 50 
pounds.  The letter further notes that the Veteran was unable to 
perform these duties due to his knee problems.  

The report of a December 2005 VA examination notes that the 
Veteran did not recall exactly when his trouble began with his 
knees, but he reported that he and his doctor ". . . decided it 
was from jumping out of helicopters in Vietnam."  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
knees.  The examiner noted that there was a discrepancy about 
whether the Veteran had ever participated in the rodeo.  With 
this discrepancy, the examiner was unable to determine what 
caused the Veteran's knee problems.  The examiner concluded that 
an opinion as to the etiology of the knee problems could not be 
provided without resort to mere speculation.  It was noted that 
the examiner reviewed the claims file at a date later than the 
examination took place.  

The report of a January 2010 VA examination notes that the 
Veteran maintains that his bilateral knee conditions are 
secondary to jumping out of helicopters numerous times (he did 
not parachute out of the helicopters).  It was noted that the 
Veteran did not complain about having knee problems in service, 
nor did he receive any treatment for knee problems in the 
military.  He indicated that he began having problems with his 
knees in the late 1990s.  The examiner indicated that the 
diagnoses were status post unicompartmental knee replacement on 
the left with no evidence of periprosthetic fracture and mild 
osteoarthritis, and old fracture deformity of the right proximal 
fibula.  The examiner reviewed the service treatment records; no 
review of the private medical records took place.  

The examiner opined that the Veteran's right knee condition is 
less likely as not (less than a 50 percent probability) caused by 
or a result of military service.  The examiner reasoned that the 
Veteran denied any treatment for any knee condition during 
service in the late 1960s or until the late 1990s, which is 30 
years after his military service.  Additionally, the examiner 
noted that there is no subjective or objective evidence of any 
fibula fracture while the Veteran was in service.  As the current 
diagnosis is right knee strain with evidence of old proximal 
fibula fracture, it is less likely than not related to military 
service, because there is no evidence that the fibula was 
fractured in service and the Veteran does not contend such was 
the case.  The examiner also opined that it is less likely as not 
(less than a 50 percent probability) that the left knee condition 
is caused by or a result of military service.  The examiner noted 
that the Veteran denied any treatment for any knee condition 
during service in the late 1960s or until the late 1990s, which 
is 30 years after his military service.  Additionally, he worked 
in sales as a meat cutter and as a delivery truck driver until 
2002, when he was 57 years old.  Therefore, it is more likely 
than not that the left knee condition is due to aging and the 
demands of his post-service military occupation.  Advanced age is 
one of the strongest risk factors associated with osteoarthritis.  
In sum, the examiner opined that the current diagnosis, 
unicompartmental knee replacement with mild osteoarthritis, is 
more consistent with aging.

After review of the evidence, the Board finds that service 
connection is not warranted for either a right or left knee 
disability.  In this regard, the service treatment records are 
negative for complaints or findings with respect to the knees.  
Further, the separation examination report notes normal lower 
extremities.  The Board also points out that the Veteran filed a 
claim for service connection in 1969.  At the time of his VA 
examination in August 1969, he did not voice any complaints of 
knee pain.  

Instead, the first post-service medical evidence of knee problems 
is from 2002.  There is a January 2002 private treatment record 
that notes that the Veteran has a long history of left knee 
problems.  However, it also notes that the Veteran did not recall 
any specific injury to the knee(s).  Notably, this private 
medical record does not mention a history of knee problems dating 
back to service.  Importantly, the medical evidence strongly 
suggests that the Veteran's knee problems began in the 1990s, 
which is at least 20 years after service separation.

The Board notes that there are three medical opinions of record.  
First, a private physician, Dr. Neely, opined that it is possible 
that the Veteran's joint complaints are related to his jumping 
out of helicopters and planes during service.  Second, the 
December 2005 VA examiner could not provide an opinion as to 
whether the Veteran's knee problems were due to service, a post-
service career in the rodeo, or degeneration with age, because 
there was a discrepancy as to whether the Veteran actually ever 
participated in rodeos.  As the record does not confirm such 
history of participation in the rodeo, the Board finds that this 
activity is not to be considered with respect to deciding the 
claim.

In light of the December 2005 VA examiner's inability to provide 
an opinion, the Board obtained the Veteran's SSA records, which 
do not confirm any participation in the rodeo, and the Board 
obtained a January 2010 opinion.  The January 2010 VA examiner 
reviewed the service treatment records but not the private 
medical records.  The examiner based the stated opinion on review 
of such records, interview of the Veteran, and examination of the 
Veteran.  The examiner determined that neither the right knee 
disability nor the left knee disability was etiologically related 
to service.  The examiner based the opinion on the fact that the 
Veteran stated, and the evidence shows, that he did not have knee 
problems during service or thereafter until the late 1990s.  
Moreover, the service treatment records did not reflect any knee 
problems, to include a proximal fibula fracture (which current X-
rays showed the Veteran had an old healed fracture of).  The 
January 2010 VA examiner also diagnosed the Veteran with left 
knee osteoarthritis, which the examiner determined to be age 
related. 

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Accordingly, the Board concludes that the private medical opinion 
is of limited probative value and is not sufficient to raise a 
reasonable doubt because it is based solely on the Veteran's 
reported history, it does not take into account the lack of any 
knee complaints or findings in service or until 20 to 30 years 
later, and it only indicates that it is possible that the 
Veteran's joint problems are due to in-service helicopter jumps.  
It does not indicate that there is a 50 percent or better 
probability of such.  Moreover, the December 2005 opinion is of 
very limited probative value because the rodeo has been 
eliminated as a source of knee injury/problems, and the opinion 
is inconclusive in nature.

In essence, the evidence linking any knee disability to service 
is limited to the Veteran's own statements.  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although the 
Veteran is competent to report that he has experienced knee 
symptoms since military service, he actually does not claim to 
have had continuous knee symptoms since service.  He claims to 
have had knee symptoms since the late 1990s.  As noted above, 
service treatment records make no mention of any knee injury or 
condition.  Further, no knee abnormalities were evident when he 
was examined for service separation (or in August 1969 when he 
was examined pursuant to his service connection claim at that 
time).  Bilateral knee disabilities were initially documented 
over two decades after his service separation, and the most 
comprehensive, competent, and well-reasoned medical opinion on 
point does not link either knee condition to military service.  
In this regard, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  Further, the Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms after 
service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Accordingly, service connection is not in order for these claimed 
disabilities.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  

	II.  Increased Rating for PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF Score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
few friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they are 
but one factor to be considered in conjunction with all the other 
evidence of record.  

Service connection for PTSD was awarded in a July 2002 rating 
decision.  A 30 percent rating was granted, effective February 
11, 2002.  Thereafter, in an April 2010 rating decision, the 
evaluation was increased to 70 percent, effective April 5, 2010, 
the date that the AOJ indicated was the date of the VA 
examination first showing symptoms warranting a higher, 70 
rating.

The medical evidence for the first time period, namely from 
February 11, 2002 to April 4, 2010, includes a May 2002 VA 
examination report that notes that the Veteran was fully 
oriented.  His dress, eye contact, posture, speech, attitude, 
cooperation, concentration, alertness, personal hygiene, gaze, 
facial symmetry, and motor behavior were all unremarkable.  He 
was tearful at times when discussing Vietnam, and he was anxious 
throughout the evaluation.  The Veteran was noted to be trying to 
learn to play the banjo.  He reported that he watches movies on 
TV, enjoys gardening, and enjoys hunting.  However, he is unable 
to have a garden due to his physical limitations due to a hip 
replacement.  Also, he has not been hunting for two years.  He 
belongs to the American Legion, and he used to go every month, 
but he goes less often since having hip surgery.  He attends 
church about once a week.  At home, he washes dishes and some 
clothes.  He and his wife prepare meals.  He cleans up around the 
house and may do simple repairs that do not involve bending.  The 
Veteran stated that he and his wife get along okay and they do 
not argue.  He stated that he has frequent contact with his 
children.  He gets along pretty well with them and with his 
mother and sister.  He said that there is no one to whom he can 
turn for emotional help and support.  

The examiner stated that there was no significant evidence or 
symptoms of psychotic disorders, manic, or hypomanic episodes.  
The Veteran stated that he was not currently depressed but that 
he was probably more depressed in the past.  The examiner felt 
that this was an under reporting of the frequency and severity of 
the depressive symptoms.  In other words, the Veteran presented 
as being more depressed than he was willing to describe.  He has 
few pleasures in life.  His appetite is good, he sleep is poor, 
and his energy level has been low during the last year.  He 
reported some feelings of worthlessness and hopelessness, but he 
denied difficulty making decisions.  He denied suicide attempts 
or ever having significant suicidal ideation.  He reported crying 
spells once or twice a month.  He denied concentration problems 
but endorsed short-term memory difficulties.  He has no close 
friends other than one buddy and he socializes very little.  He 
has anxiety symptoms such as difficulty relaxing, fidgeting, 
frequent upset stomach for which he takes medications, frequent 
urination for unknown reason, and impatience.  He denied 
obsessive-compulsive behavior.  

The Veteran reported that he does not often get angry and it 
takes a good deal to get him angry.  He does not get into 
physical fights when angry.  The last fight he got in to was in 
the 1980s.  He may yell or scream, but he does not throw, hit, or 
break things when angry, and typically, when he is angry, he will 
walk away.  The Veteran reported that he quit drinking a month 
ago.  He stated that he is more likely to get angry when he is 
drinking.  He does not use any drugs.  

The Veteran reported that he thinks of Vietnam every day.  He 
often does not know what the trigger is.  He rarely talks about 
it.  He denied flashbacks.  He reported frequent nightmares of 
Vietnam, maybe as often as two times a week.  He tries to avoid 
thoughts and feelings of Vietnam by focusing on something else 
and staying busy.  In the past, he used alcohol for this purpose.  
The examiner opined that the Veteran has diminished interest in 
activities, feelings of detachment and estrangement, and restrict 
range of affect.  He also has sleep difficulties.  He had 
outbursts of anger in the past but seems to control it well now.  

The Veteran's wife described the Veteran as being significantly 
depressed.  She stated that the Veteran does not sleep well and 
that he has a significant startle response.  She stated that the 
Veteran does not talk about Vietnam.  The diagnosis was PTSD.  
The examiner assigned the Veteran a GAF score of 55.  

An April 2003 VA general progress note indicates the Veteran was 
referred to psychiatry due to complaints of depression, insomnia, 
and crying spells.  He was experiencing anhedonia, decreased 
energy, and poor concentration.  He denied any history of suicide 
attempts or gestures.  He denied any current audio or visual 
hallucinations as well as suicidal or homicidal ideation, plan, 
or intent.  He stated that he enjoys caring for his twin 10 year 
old daughters.  He was alert and oriented times three.  His 
higher cognitive functions were grossly intact.  

An August 2003 VA treatment record notes that the Veteran was 
having difficulty with nightmares and flashbacks.  He still feels 
depressed.  His medication plan was altered.

A February 2004 letter from the Veteran's spouse indicates that 
the Veteran never spoke about Vietnam and did not sleep very 
much.  If the Veteran's wife walks into a room where the Veteran 
is, she thought it ". . .seemed to freak him out."  The Veteran 
will holler out at loud noise.  Some days his mind is with his 
family and other days it is not present.  

An August 2004 VA treatment record notes that the Veteran felt a 
little bit more depressed lately.  He also reported getting very 
anxious when he thinks about dealing with a contractor that has 
not finished a room addition and is now refusing to come back or 
to even talk to the Veteran.  On examination he was alert, 
oriented, depressed, and anxious.  His affect was congruent with 
his mood.  His thoughts were clear and goal directed.  There were 
no hallucinations and no paranoia.  The Veteran denied suicidal 
and homicidal ideation.

A February 2008 VA psychiatry outpatient note indicates that the 
Veteran reported some depression and occasional flashbacks.  He 
denied nightmares.  On examination he was calm, pleasant, and 
well-nourished, and had a level mood/affect.  He was dressed 
appropriately.  His speech was at a normal rate, rhythm, and 
volume.  His cognition was noted to be intact.  He denied 
suicidal or homicidal ideation.  There was no evidence of 
psychosis.  His insight was noted to be good and judgment was 
intact.  There was no sign of tremors or tardive dyskinesia.  His 
GAF score was listed as 60.  

An August 2008 VA psychiatry outpatient note indicates that the 
Veteran reported feeling "flat" and more fatigued.  It was 
noted that he sits around a lot, he is still isolating, and he 
feels depressed.  Examination revealed that the Veteran was calm, 
pleasant, and well-nourished, and had a level mood and an 
appropriate affect.  He was dressed appropriately.  His speech 
was at a normal rate, rhythm, and volume.  His cognition was 
intact and there was no evidence of psychosis.  He denied 
suicidal or homicidal ideation.  Insight was good and judgment 
was intact.  He appeared fatigued, and somewhat depressed.  GAF 
score was noted to be 55.

An October 2008 VA psychiatry outpatient note shows that the 
Veteran reported not feeling better as far as his fatigue.  He 
reported that he is sleeping and his nightmares and flashbacks 
are controlled with medications.  He also reported that he was 
still depressed.  Examination revealed that the Veteran had a 
level mood and bland affect.  He was dressed appropriately.  His 
speech was at a normal rate, and rhythm.  His volume occasionally 
got loud.  His cognition was intact and there was no evidence of 
psychosis.  He denied suicidal or homicidal ideation.  Insight 
was adequate and judgment was intact.  He appeared fatigued and 
somewhat depressed.  His GAF score was noted to be 55.

A November 2008 VA psychiatry outpatient note indicates that the 
Veteran was slightly anxious and had a level, slightly depressed 
mood.  His affect was bland.  He was dressed appropriately.  His 
speech was normal in rate and rhythm; however, his volume was 
loud.  His cognition was intact.  He denied suicidal and 
homicidal ideation.  There was no current evidence of psychosis.  
Insight was good and judgment was intact.  The Veteran's GAF 
score was noted to be 55.  

A February 2009 VA psychiatry outpatient note indicates that the 
Veteran reported good sleep and occasional nightmares and 
flashbacks.  He is doing some volunteer work for veterans in 
terms of passing out food boxes.  He said that this is rewarding.  
He reported that his fatigue is somewhat improved.  He was calm 
and pleasant.  He had a level mood and a bland affect.  At times 
he did not achieve eye contact.  He was dressed appropriately.  
His speech was normal in rate, rhythm, and volume.  His cognition 
was intact.  He denied suicidal and homicidal ideation.  There 
was no current evidence of psychosis.  Insight and judgment were 
noted to be adequate.  He rubbed his hands on the chair and his 
feet on the floor the entire visit.  He said they were numb.  The 
Veteran's GAF score was noted to be 55.  

A January 20, 2010 VA examination report notes that the Veteran 
takes multiple medications for his PTSD.  It was noted that he 
was not in group or individual therapy.  The Veteran has been 
married for 18 years.  He has twin 17 year old daughters, with 
whom he reported having a good relationship with.  He also 
reported having a good relationship with his wife.  He is a loner 
and does not enjoy spending time with other people.  He meets 
with other veterans on Wednesday mornings for a group that he 
belongs to.  However, this makes him anxious.  He reported that 
he has no initiative to do things.  He no longer enjoys hunting, 
fishing, or cooking.  He said that this is getting progressively 
worse since he has gotten older.  He has no history of suicide 
attempts or a history of violence/assaultiveness.  He is socially 
isolated and avoidant.  He is twice divorced and tries to 
maintain a good relationship with his current wife and daughters.  
His wife and daughters complain that he is too quiet.  He has no 
leisure activities that he enjoys.  He does participate in a food 
program for veterans.  He drinks a six pack of beer ever day, 
which helps to relax him.  

Mental status examination revealed that he was clean, casually 
dressed, and attentive.  Speech, thought process, and psychomotor 
activity were unremarkable.  His affect was flat and his mood was 
anxious and agitated.  He was not able to do serial sevens.  He 
was able to spell a word forward and backward.  He was fully 
oriented.  His thought content was full of preoccupation with one 
or two topics or ruminations.  He had no delusions.  His judgment 
was intact and his insight was good.  The Veteran has sleep 
impairment.  His nightmares have gotten better, but now he wakes 
multiple times a night with anxiety and ruminating thoughts.  He 
is unable to go back to sleep.  He reported feeling more 
lethargic the next day.  The Veteran was noted to have 
hallucinations.  He did not interpret proverbs appropriately.  He 
had no inappropriate behavior and no obsessive or ritualistic 
behavior.  He has panic attacks such that he cannot breath.  He 
takes a pill when he feels one coming on; but, the medication 
does not stop the actual attack.  There are no homicidal thoughts 
but the Veteran endorsed suicidal thoughts.  He reported passive 
suicidal thoughts but has always found a reason not to make a 
plan.  He has never attempted suicide.  He has good impulse 
control.  He is able to maintain minimal personal hygiene.  The 
Veteran's PTSD moderately affects his household chores, 
toileting, grooming, traveling, and driving.  It prevents 
shopping, engaging in sports or exercise, and participating in 
other recreational activities.  It has no effect on self-feeding 
and dressing/undressing.  

The examiner stated that the Veteran has no motivation or energy 
to complete chores at home.  He cannot tolerate crowds so he does 
not shop.  He reported difficulty making it to the restroom in 
time and with exercise.  He often does not want to bathe or 
shave.  He can focus on driving enough to let go of some other 
worries.  His remote memory, recent memory, and immediate memory 
were all normal.  He has recurrent and intrusive distressing 
recollections of his stressors, including images, thoughts, or 
perceptions, and recurrent distressing dreams.  He has a markedly 
diminished interest or participation in significant activities, 
feeling of detachment or estrangement from others, a restricted 
range of affect, and a sense of foreshortened future.  He has 
difficulty falling or staying asleep, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The Veteran is 
socially isolated and avoidant.  He has no real leisure 
activities that he enjoys.  He has difficulty sustaining focus 
and attention.  He has anxiety attacks, flashbacks, and 
hallucinations.  

The examiner opined that the Veteran has symptoms of guilt for 
the things he did during the war, combat related nightmares, 
feelings of panic, suicidal thoughts, and flashbacks.  The 
symptoms have increased as he ages.  He has low motivation, low 
mood, anxiety attacks, and difficulty caring enough to meet his 
activities of daily living.  Due to the severity of his symptoms 
and the chronicity of this illness, the Veteran's progress was 
noted to be guarded.  The examiner opined that there is not total 
occupational and social impairment, but PTSD results in 
deficiencies in judgment, thinking, family relations, work, mood, 
and judgment.  

In an April 2010 rating decision, the AOJ granted a 70 percent 
rating for the Veteran's PTSD, effective April 5, 2010, the date 
that the AOJ indicated is the date of the VA examination showing 
symptoms meeting the criteria for a higher, 70 percent rating.  
However, the medical evidence for this time period shows that the 
April 5, 2010 VA examination report is identical to the January 
20, 2010 VA examination report.  The records simply note that the 
examiner did not review the claims file until February 17, 2010.  
The examiner wrote an addendum on April 5, 2010 stating that the 
claims file was made available to the examiner and reviewed by 
her on both February 17, 2010 and on April 5, 2010.

After reviewing the evidence of record, the Board finds that, in 
giving the Veteran the benefit of the doubt, his PTSD warrants a 
50 percent rating, but no higher, from February 11, 2002 to 
January 19, 2010.  Beginning on January 20, 2010, the date of the 
VA examination showing an increase in symptomatology, the 
Veteran's PTSD warrants a 70 percent rating, but no higher.  

With respect to the time period from February 11, 2002, to 
January 19, 2010, the Board finds that when considering the 
Veteran's disability picture as a whole, he meets the criteria 
for a 50 percent rating for PTSD, but no higher.  In this regard, 
the evidence shows that he had a flat affect, panic attacks more 
than once a week, definite disturbances of motivation and mood, 
and severe difficulty in establishing and maintaining effective 
work and social relationships.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (rating criteria provide guidance as to the 
severity of symptoms contemplated for each rating; they are not 
all-encompassing or an exhaustive list).

However, a higher 70 percent rating is not warranted for this 
time period.  Specifically, for this period there is no evidence 
of suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; impaired impulse 
control; spatial disorientation; or neglect of personal hygiene.  
Although there is evidence of near continuous panic or 
depression, at this point in time, it did not affect the 
Veteran's ability to function independently, appropriately and 
effectively.  During this time period, there is also definite 
difficulty in adapting to stressful circumstances and inability 
to establish and maintain effective relationships.  However, VA 
treatment records for this time period show that he was trying to 
learn to play the banjo, that he reported watching movies on TV, 
and that he enjoyed gardening and hunting, although he was not 
currently participating due to physical limitations.  Regardless, 
the evidence for this time period shows that he still found 
enjoyment in some activities.  Additionally, it was noted that he 
was motivated enough to help around the house, help cook, and get 
along with his family.  He specifically reported enjoying taking 
care of his daughters.  He also went to church weekly and 
participated, albeit infrequently, as a member the American 
Legion.  For these reasons, a higher, 70 percent rating, is not 
warranted for the period from February 11, 2002 to January 19, 
2010.

For the period beginning on January 20, 2010, a 70 percent 
rating, but no higher is warranted.  For this time period, there 
is evidence of hallucination; suicidal ideation; wishes to 
neglect personal hygiene; near continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; and some impairment in thought processes or 
communication.  Specifically, the January 20, 2010 VA examiner 
opined that the occupational and social impairment was not total, 
so a 100 percent rating is not in order.  To this end, the Board 
notes that there was no gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent danger 
of hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or own 
name.  Importantly, the Veteran's memory was never impaired, his 
insight and judgment were roughly intact (no evidence of gross 
impairment), and he was never violent (nor did he have impaired 
impulse control).  In sum, the total disability picture reflects 
the criteria for a 70 percent rating, but no higher, for the 
period beginning on January 5, 2010.  In this regard, there is no 
evidence that the Veteran's PTSD has been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the period of this initial 
evaluation.  As indicated, the disability rating for the PTSD has 
been staged.  Fenderson, supra.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service- connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for additional or 
more severe symptoms for his disability than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

An initial 50 percent rating for PTSD from February 11, 2002 to 
January 19, 2010, is granted subject to the criteria governing 
the payment of monetary benefits.

An initial 70 percent rating for PTSD beginning on January 20, 
2010, is granted, subject to the criteria governing the payment 
of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


